Case 20-01405-JKS   Doc 13   Filed 09/30/20 Entered 09/30/20 14:42:47   Desc Main
                             Document     Page 1 of 5
Case 20-01405-JKS   Doc 13   Filed 09/30/20 Entered 09/30/20 14:42:47   Desc Main
                             Document     Page 2 of 5
Case 20-01405-JKS   Doc 13   Filed 09/30/20 Entered 09/30/20 14:42:47   Desc Main
                             Document     Page 3 of 5
Case 20-01405-JKS   Doc 13   Filed 09/30/20 Entered 09/30/20 14:42:47   Desc Main
                             Document     Page 4 of 5
Case 20-01405-JKS   Doc 13   Filed 09/30/20 Entered 09/30/20 14:42:47   Desc Main
                             Document     Page 5 of 5
